NON-FINAL OFFICE ACTION
This Office Action addresses US Application No. 16/510,270 (hereinafter the “instant reissue application"), which is a broadening reissue application of U.S Application No. 14/980,904 (hereinafter “‘904 Application”), entitled “WIRELESS POWER TRANSMITTING APPARATUS AND METHOD THEREOF”, which issued as U.S. Patent No. 9,711,974 (hereinafter “’974 Patent”).                                                                   
	Based upon a review of the instant reissue application, the actual filing date of the instant reissue application is July 12, 2019.   
  
For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. § 251 and 37 CFR §§ 1.172, 1.175, and 3.73 are to the current provisions.      

REQUEST FOR CONTINUED EXAMINATION
A request for continued examination under 37 C.F.R. §1.114, including the fee set forth in 37 C.F.R. §1.17(e), was filed in this application on April 30, 2021 after the Office final rejection mailed March 8, 2021 (hereinafter the “March 2021 Final”).  Since this application is eligible for continued examination under 37 C.F.R. §1.114, and the fee set forth in 37 C.F.R. §1.17(e) has been timely paid, the finality of the March 2021 Final has been withdrawn pursuant to 37 C.F.R. §1.114.  
 
    	 
PRIORITY	        
  Examiner acknowledges that the present application is a reissue of the ‘904 Application, now the ‘974 Patent.  Examiner further acknowledges the claim of foreign priority to Application No. 10-2012-0027977 and 10-2012-0146956.      
               
 AMENDMENT 
Applicant’s submission filed on April 30, 2021 (hereinafter “April 2021 Amendment”) has been fully considered and entered.  This action is in response to the April 2021 Amendment. 
STATUS OF CLAIMS
The status of the claims in this proceeding is as follows:  
Patented claims 1-9 are canceled.
New claims 10-17, 20-30, 33-35 are added/amended.    
New claims 18, 19, 31 and 32 are canceled.
Therefore, claims 10-17, 20-30 and 33-35 are currently pending in the instant reissue application.  Of these, claims 10 and 23 are independent claims. 

DEFECTIVE OATH/DECLARATION
37 C.F.R. §1.175 Reissue oath or declaration (in part).
(a)    The inventor’s oath or declaration for a reissue application, in addition to complying with the requirements of § 1.63, § 1.64, or § 1.67, must also specifically identify at least one error pursuant to 35 U.S.C. 251 being relied upon as the basis for reissue and state that the applicant believes the original patent to be wholly or partly inoperative or invalid by reason of a defective specification or drawing, or by reason of the patentee claiming more or less than the patentee had the right to claim in the patent.
(b)    If the reissue application seeks to enlarge the scope of the claims of the patent (a basis for the reissue is the patentee claiming less than the patentee had the right to claim in the patent), the inventor's oath or declaration for a reissue application must identify a claim that the application seeks to broaden. A claim is a broadened claim if the claim is broadened in any respect.

The reissue declaration filed April 30, 2021 (hereinafter "April 2021 Reissue Declaration”) is acknowledged.  However, Examiner finds that the April 2021 Reissue Declaration does not identify specific language wherein the error lies, thus the Examiner objects to the April 2021 Reissue Declaration.  While Examiner recognizes that the error statement stated: “Claim 1 is being broadened by the reissue application. The original patent was drawn to apparatus claims, and newly added claim 10 is method claim. The patent was unduly narrow as it did not include any method claim”, Examiner finds herein that Applicant has not identified a single word, phrase, or expression in these claims and how it renders the claims wholly or partly inoperative or invalid.  Just pointing out the new method claims is not specific enough. Any error in the claims must be identified by reference to the specific claims and the specific claim language wherein lies the error.  The difference of the newly added claims from the original claims must be pointed out. See MPEP § 1414. 
 
	REJECTION BASED ON DEFECTIVE OATH/DECLARATION  

 The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. §251 that form the basis for the rejections under this section made in this Office action:
(a) IN GENERAL.—Whenever any patent is, through error, deemed wholly or partly inoperative or invalid, by reason of a defective specification or drawing, or by reason of the patentee claiming more or less than he had a right to claim in the patent, the Director shall, on the surrender of such patent and the payment of the fee required by law, reissue the patent for the invention disclosed in the original patent, and in accordance with a new and amended application, for the unexpired part of the term of the original patent. No new matter shall be introduced into the application for reissue.

Claims 10-17, 20-30 and 33-35 and the instant reissue application as a whole are rejected as being based upon a defective reissue declaration under 35 U.S.C. §251. See 37 C.F.R. §1.175. The nature of the defects in the April 2021 Reissue Declaration is set forth in the discussion above.

DRAWINGS
The drawings are objected to under 37 C.F.R. § 1.83(a) because they fail to show “load 400” as described in the specification, col. 3, line 34 and col. 5, lines 52, 65.  
Corrected drawing sheets in compliance with 37 C.F.R. §1.173 are required in reply to the Office action to avoid abandonment of the application. 
If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

CLAIM INTERPRETATION
During examination, claims are given the broadest reasonable interpretation consistent with the specification and limitations in the specification are not read into the claims. See MPEP §2111, MPEP §2111.01 and In re Yamamoto et al., 222 USPQ 934 (Fed. Cir. 1984).  Under a broadest reasonable interpretation, words of the claim must be given their plain meaning, unless such meaning is inconsistent with the specification. See MPEP §2111.01(I).  It is further noted it is improper to import claim limitations from the specification, i.e., a particular embodiment appearing in the written description may not be read into a claim when the claim language is broader than the embodiment. See MPEP §2111.01(II).  Therefore, unless one of the exceptions applies below, Examiner will interpret the limitations of the pending and examined claims using the broadest reasonable interpretation.

A.	Lexicographic Definitions
A first exception to the prohibition of reading limitations from the specification into the claims is when the Applicant for patent has provided a lexicographic definition for the term. See MPEP §2111.01(IV).  Following an independent review of the claims in view of the specification herein, Examiner finds that Patent Owner has not provided any lexicographic definitions related to claim terms with any reasonable clarity, deliberateness and precision.  

B.	Claim Interpretation Under 35 U.S.C. §112(6th ¶)
A second exception to the prohibition of reading limitations from the specification into the claims is when the claimed feature is written as a means-plus-function or a step-plus-function.  See 35 U.S.C. §112(6th ¶) and MPEP §2181-2183.  As noted in MPEP §2181, a three prong test is used to determine the scope of a means-plus-function or step-plus-function limitation in a claim:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function
(B) 	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as "configured to" or "so that"
(C) 	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.

Examiner finds herein that the claims below include claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. §112 (6th ¶) because the claim limitations uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such limitation will be discussed as follows:

B1.	FL #1: “a controller …” (Claim 23)
A first means-plus-function phrase is recited in claim 23 (and included in each of dependent claims 24-30 and 33-35), which recites “the controller…” or hereinafter FL #1.  Examiner determines herein that FL #1 meets the three prong test and thus will be interpreted as a means-plus-function limitation under 35 U.S.C. §112(6th ¶).
The Examiner finds that FL #1 in claim 23 recites: 
“a controller configured to:
determine state information of the wireless power receiver based on the variation; and 
transmit the wireless power generated by the AC power generator, wherein the wireless power includes a first waveform based on the state information of the wireless power receiver indicating the variation is less than a reference value, and a second waveform different than the first waveform based on the state information of the wireless power receiver indicating the variation is equal to or greater than the reference value”.

(B1)(a)	3-Prong Analysis: Prong (A)
FL #1 meets invocation prong (A) because "means ... for" type language is recited.  Examiner finds that “controller” is a generic placeholder or nonce term equivalent to “means” because the term “controller” does not convey any particular structure.  
Furthermore, there is no disclosure or suggestion from the prior art or the ‘974 Patent that any generic “controller" is a sufficient structure to perform the functions recited in FL #1.  While there is common use of the generic term “controller”, the diverse functions would necessitate different structures, whether embodied in hardware or software.  For example, controllers in the related prior art have multiple functions which do not include the functions recited in FL #1 (See U.S Patent Application No. 2011/0266880 discloses controller (390) to perform impedance matching; U.S. Patent No. 5373432 discloses a controller (20) to control a variable inductance). Specifically, there is no suggestion that any known controller circuit of a prior art device can 1/determine state information of the wireless power receiver based on the variation; and 2/ transmit the wireless power generated by the AC power generator, wherein the wireless power includes a first waveform based on the state information of the wireless power receiver indicating the variation is less than a reference value, and a second waveform different than the first waveform based on the state information of the wireless power receiver indicating the variation is equal to or greater than the reference value as recited in claim 23.
Examiner finds nothing in the specification, prosecution history or the prior art to construe “controller …” in FL #1 as the name of a sufficiently definite structure for performing the functions recited in FL #1 so as to take the overall claim limitation out of the ambit of §112(6th ¶).  See Williamson v. Citrix Online, L.L.C., 115 USPQ2d 1105, 1112 (Fed. Cir. 2015).
In light of the above, the Examiner concludes that the term “controller…” is a generic placeholder having no specific structure associated therewith.  Because “controller…” is merely a generic placeholder having no specific structure associated therewith, the Examiner concludes that FL #1 meets invocation Prong (A).

(B1)(b)	3-Prong Analysis: Prong (B)
FL #1 meets invocation prong (B) because it recites the functions: 1/ determine state information of the wireless power receiver based on the variation; and 2/ transmit the wireless power generated by the AC power generator, wherein the wireless power includes a first waveform based on the state information of the wireless power receiver indicating the variation is less than a reference value, and a second waveform different than the first waveform based on the state information of the wireless power receiver indicating the variation is equal to or greater than the reference value.

(B1)(c)	3-Prong Analysis: Prong (C)
FL #1 meets invocation prong (C) because FL #1 does not recite sufficient structure for performing the claimed function.  Based upon a review of claim 23, the Examiner finds that FL #1 recites very little structure, if any, for performing the function as set forth of FL #1. Other than the “controller”, FL #1 cited various “steps” of the “controller” and does not recite any other structural components.  FP #1 does not contain sufficient structure for performing the entire claimed function (1/ determine state information… and 2/ transmit the wireless power …), the Examiner concludes that FL #1 meets invocation Prong (C).
In view of the Examiner findings above that FL #1 meets invocation prongs (A)-(C), the Examiner concludes FL #1 invokes interpretation under 35 U.S.C. §112 (6th ¶).

(B1)(d)	Corresponding Structure
After a claimed phrase has been shown to invoke 35 U.S.C. §112 (6th ¶), as found above, the next step is to determine the corresponding structure or material as described in the specification for performing the recited function.  See MPEP §2181(II).
Based upon a review of the specification of the ‘974 Patent, Examiner is unable to find sufficient corresponding structures for the FL #1. Examiner finds that the closet corresponding structure for the above noted functions of FL #1 is partially shown in a generic form (a blank box): for example: 190, 191, 193 as reprinted in Figs. 6 and 13 below.  However, Examiner finds the ‘974 Patent does no more than disclose a box (190, 191 or 193) for the controller.  Specifically, the ‘974 does not disclose or discuss any hardware/software components within these boxes (190, 191 or 193).     

    PNG
    media_image1.png
    545
    596
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    735
    601
    media_image2.png
    Greyscale

In view of this finding, pursuant to 35 U.S.C. §112 (6th ¶), FL #1 in claim 23 will be limited to the corresponding structure discussed above.
If applicant does not intend to have this limitation interpreted under 35 U.S.C. §112 (6th ¶) applicant may:  (1) amend the claim limitation(s) to avoid it   /them being interpreted under 35 U.S.C. §112 (6th ¶) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation recites sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. §112 (6th ¶).

CLAIM REJECTIONS - 35 USC § 112


The following is a quotation of pre-AIA  35 U.S.C. § 112(1st ¶):

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of pre-AIA  35 U.S.C. §112(2nd ¶):

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Written Description Rejection of Claims 10-17, 20-30 and 33-35
Claims 10-17, 20-30 and 33-35 are rejected under pre-AIA  35 U.S.C. § 112(1st ¶) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.

As noted in the last Office Action, Examiner finds that claims 10 and 23 recite various functionality of a controller, for example: “detecting,  determining (or determine) and transmitting (or transmit)” functions. Thus, Examiner finds the structures of an AC power generation controller (box 193) shown in Figs. 12, 13 (or a transmit power controller (box 190) shown in Figs. 5-6, 11, 12, 16 and 17; a DC power generation controller (box 191) shown in Figs. 6-8, 17 and 18; an AC power generation controller (box 151) shown in Figs. 6 and 8; a DC power generation controller (box 193) shown in Figs. 17 and 18) is essential to the operation of the claimed invention. However, Examiner finds none of the figures show any circuitry or specific detail of the AC power generation controller (or the DC power generation controller) within boxes 151, 190, 191, 193. Specifically, the specification of the ‘974 Patent does not discuss any details of the circuitry required in the boxes 151, 190, 191, 193 to perform the functions recited in the claims.   

The general rule for written description is that the written description must be sufficient to inform a skilled artisan that Applicant was in possession of the claimed invention as a whole at the time the application was filed. Possession may be shown by a clear depiction of the invention in detailed drawings or in structural chemical formulas which permit a person skilled in the art to clearly recognize that applicant had possession of the claimed invention. Finally, to comply with the written description requirement, each claim limitation must be expressly, implicitly, or inherently supported in the originally filed disclosure. As noted above, Examiner finds that an essential component of the operation of the invention is the use of the AC power generation controller (box 193), transmit power controller (box 190), DC power generation controller (box 191), AC power generation controller (box 151), or DC power generation controller (box 193).  However, Examiner finds that the ‘974 Patent, both the drawings and specification fail to provide a sufficiently detailed drawing of the structures that perform the operations. 

Indefiniteness Rejections of claims 10-17, 20-30 and 33-35:
Claims 10 -17, 20-30 and 33-35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 10 recites the limitation "the wireless power receiver" in line 6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 23 recites the limitation "the wireless power receiver" in line 6.  There is insufficient antecedent basis for this limitation in the claim.

Moreover, regarding claim 23, the preamble limitation “A wireless power transmitter:” (line 1) is confusing. Insofar as understood, claim 23 reads on Figs. 4, 5, 11, 16 in general (or Figs. 6-8, 13, 17-18 in detail). All of these drawings are details of a wireless power system of Fig. 1: for example, a power supply device (100 which describes in detail Figs. 5, 11, and 16), the wireless power transmitting (200 which describes in detail Fig. 3) and the wireless power receiving (300 which describes in detail Fig. 4).  And Figs. 6-8, 12, 13, 17 and 18 are the details of Figs. 5, 11 and 16.  Claim 23 appears claiming the combination details of the power supply device (100) and the wireless power receiving (300) of Fig. 1 (which show in the details Figs 4-8, 11-13, 16-18).  Claim 23 is not seen claiming the wireless power transmitting (200).  Thus, for the sake of clarity, it is suggested that “A wireless power transmitter”, be more accurately – A wireless power system –.  

Furthermore, claims 10 and 23 recite the operation and functionality of the AC power generator controller (box 193, Figs. 12 and 13) (or the transmit power controller (box 190, Figs. 5-6, 11, 12, 16 and 17), the DC power generation controller (box 191, Figs. 6-8, 17 and 18), the AC power generation controller (box 151, Figs. 6 and 8), the DC power generation controller (box 193, Figs. 17 and 18).  However, as noted above, neither the specification, the claims nor the drawings sufficiently show, illustrate or discuss the structures necessary to perform controller functions, i.e. “detecting, determining (or determine) and transmitting (or transmit)”. At most the specification merely repeats the functional claim language, but does not show or discuss any structures for performing the “detecting (or detect), determining (or determine) and transmitting (or transmit)” functions. The AC power generator controller only shown as the box 193 (or the transmit power controller (box 190), the DC power generation controller (box 191), the AC power generation controller (box 151). Accordingly, these claims, even when read in light of or incorporating the specification, fail to particularly point out and distinctly claim the structures necessary for performing the claimed functions.

Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under pre-AIA  35 U.S.C. §112(6th ¶); 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. §132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. §132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. §132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR §1.75(d) and MPEP §608.01(o) and §2181.

Claims 11-17 and 20-22 are rendered indefinite by the deficiencies of claim 10. 
Claims 24-30 and 33-35 are rendered indefinite by the deficiencies of claim 23.

RESPONSE TO AMENDMENT
The objection to the drawings has been withdrawn as necessitated by a replacement sheet of drawings filed together with the April 2021 Amendment. However, new objection to the drawings is indicated above.
The recapture rejection based upon 35 U.S.C. 251 has been withdrawn as necessitated by the April 2021 Amendment. 


RESPONSE TO ARGUMENTS
Applicant's arguments filed with the April 2021 Amendment have been fully considered but they are not all persuasive. 
Applicant’s argument - “… However, as described in the previous response, the controller (processor) recited in the claims includes a hardware-embedded processor executing the appropriate algorithms (flowcharts) for performing the claimed functions. It is respectfully submitted the illustration of the controller in FIG. 13 (and FIG. 6) in combination with the flowcharts reasonably convey to one skilled in the art that the inventor at the time the application was filed had possession of the claimed invention…” (page 9, last para.)
“In more detail, the hardware-embedded processor or controller includes software that when executed, performs the claimed functions…” (page 10, 2nd para.)

Examiner’s response –  Examiner disagrees. Examiners find nothing clear about the scope of the invention when reviewing Figs. 1-19.  Nowhere in the specification, in an explicit or unequivocal manner, disclosed the AC power generator controller (i.e., box 193, fig. 13) includes the hardware-embedded processor executing the appropriate algorithms (i.e., flow chart) for performing the claimed functions as argued.  This language is not supported in the specification. Even if one having ordinary skill in the art would understand that the AC power generator controller includes the hardware-embedded processor is possible, this is still insufficient to comply with the specification provide adequate support.  That is, an adequate disclosure of the AC power generator controller (or the DC power generator controller) must be clearly and appropriately disclosed. 

Applicant’s argument: “Further, FIG. 13 illustrates the detector 180 includes a voltage difference measuring unit 181. One skilled in the art would easily understand a voltage can be detected by a voltage detector, for example. Also, the feature of determining state information of the wireless power receiver based on the variation is performed by software executed in the controller. Further, the controller controls the transistors T41-T44 such the wireless power is transmitted via the transmission coil unit 210.” (page 10, last para.)

Examiner’s response:  Similarly with the AC power generation controller (box 193) issue, Examiner finds the structures of the voltage difference measuring unit (box 181) shown in fig. 13 is essential to the operation of the claimed invention. However, Examiner finds neither this figure nor any of the other figures show any circuitry or specific detail of the voltage difference measuring unit within box 181.  Thus, applicant’s remarks cannot be file persuasive. 

Applicant’s argument:  “It is respectfully submitted the present application includes flowcharts illustrating the functions performed by the controller, and that one skilled in the art would clearly recognize that these functions can be implemented in the controller by executing the appropriate algorithms shown in the flowcharts. For example, a programmer refers to flowcharts when producing code needed to control the transistors described in FIG. 15, for example. Thus, the filed specification and drawings reasonably convey to one skilled in the art that the inventor at the time the application was filed had possession of the claimed invention.” (page 11, first para.)

Examiner’s response:  Examiner again disagrees. Examiner finds the essential features of the claimed invention are the use of the controller in order to executing the applicable algorithms which are precisely the features missing from the disclosure.  Applicant has been unable to provide to Examiner any sufficient detail of the claimed controller via the disclosure of the ‘974 Patent, other evidence or expert testimony.  The written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.  If Applicant, who is presumably a person of ordinary skill, is unable to provide to the Examiner the detail of the AC power generator controller structure sufficient to show possession of the claimed invention, how would other persons of ordinary skill in the art know?  There is no indication in the specification as to whether the AC power generator controller (or the DC power generator controller) represented by the boxes are “off the shelf” or must be specifically constructed for applicant’s system.  If the AC power generator controller (or the DC power generator controller) is in fact includes the hardware embedded processor or controller includes software executing the appropriate algorithms (flowcharts) for performing the claimed functions, this limitation should clearly defined in the disclosure.  

ALLOWABLE SUBJECT MATTER
While claims 10-17, 20-30 and 33-35 are rejected under 35 U.S.C § 251 and 35 U.S.C §112 as provide above, these claims are nevertheless contain allowable subject matter.  The prior art of records do not specifically show or teach “a DC-DC converter”, “a DC-AC converter” and “wherein the detecting the variation of the consumption of the wireless power comprises detecting the variation based on a level of an output current of the DC-DC converter and based on an adjustment of a switch and a resistor included in the wireless power receiver” in combination with “wherein the wireless power includes a first waveform based on the state information of the wireless power receiver indicating the variation is less than a reference value, and a second waveform different than the first waveform based on the state information of the wireless power receiver indicating the variation is equal to or greater than the reference value” as called for in claim 10; “a DC-DC converter”, “a DC-AC converter” and “wherein the detector detects the variation of the consumption of the wireless power based on a level of an output current of the DC-DC converter and based on an adjustment of a switch and a resistor included in the wireless power receiver” in combination with “wherein the wireless power includes a first waveform based on the state information of the wireless power receiver indicating the variation is less than a reference value, and a second waveform different than the first waveform based on the state information of the wireless power receiver indicating the variation is equal to or greater than the reference value” as called for in claim 23. 
Claims 11-17, 20-22, 24-30 and 33-35 contain allowable subject matter at least by virtue of their dependency from independent claims 10 and 23.
REISSUE EXAMINATION PROCEDURES
 	Applicant is reminded of the continuing obligation under 37 C.F.R. § 1.178(b), to timely apprise the Office of any prior or concurrent proceeding in which the '974 Patent is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation. 	Applicant is further reminded of the continuing obligation under 37 CFR § 1.56, to timely apprise the Office of any information which is material to patentability of the claims under consideration in this reissue application. These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04. 	Applicant is notified that any subsequent amendment to the specification and/or claims must comply with 37 CFR § 1.173(b).


CONCLUSION
Claims 10-17, 20-30 and 33-35 are rejected. 
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to My Trang Ton whose telephone number is (571) 272-1754. The Examiner can normally be reached on Monday to Thursday, 7:00 AM to 5:00 PM. 
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, Andrew J. Fischer can be reached on (571) 272-6779. 
 The fax phone number for the organization where this application or proceeding is assigned is 571-273-9900. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 



/MY TRANG TON/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        











Conferees:
/KENNETH WHITTINGTON/Primary Examiner, Art Unit 3992                                                                                                                                                                                                         
/ANDREW J. FISCHER/Supervisory Patent Examiner, Art Unit 3992